Sutherland, J. (dissenting).
— I have nothing to add to my opinion below in this case, except this : The case of Jenys v. Fowler (2 Strange, 946), was alluded to by the counsel for plaintiff, in Price v. Neale, as reported (3 Burr., 1354; 1 Blackw., 390), and from what Lord Raymond said in that case, it is probable that the rule in Price v. Neale was really adopted on the ground of public policy ; that is, that the adoption of the rule was calculated to promote the negotiability of commercial paper, by promoting confidence in its genuineness.
Judgment reversed, and demurrer overruled.